      Case 2:20-cv-00375-SMJ            ECF No. 1      filed 08/06/20     PageID.1 Page 1 of 10




                                   UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF PENNSYLVANIA
     ------------------------------------------------------ x
                                                            :
     SHAWN TOMKO,                                                               2:20-CV-1170
                                                            : Civil Action No. _______
     on behalf of himself and                               :
     similarly situated employees,                          :
                                                            : INDIVIDUAL AND
                       Plaintiff,                           : COLLECTIVE/CLASS
                                                            : ACTION COMPLAINT
                               v.                           :
                                                            :
     ITRON, INC.,                                           : Jury Trial Demanded
                                                            :
                       Defendant.                           : Electronically Filed
                                                            :
     ------------------------------------------------------ X
              INDIVIDUAL AND COLLECTIVE/CLASS ACTION COMPLAINT
                       Nature of the Action, Jurisdiction, and Venue

1.        This is an individual and collective/class action under the Fair Labor Standards Act of
          1938 (FLSA), 29 U.S.C. §§ 207(a) & 216(b), and the Pennsylvania Minimum Wage Act
          (PMWA), 43 P.S. §§ 333.104(c) & 333.113.

2.        Jurisdiction of this court is invoked under 28 U.S.C. § 1331 and, for the supplemental
          state claims, 28 U.S.C. § 1367(a).

3.        The actions and policies alleged to be unlawful were committed in whole or in part
          around Pittsburgh, PA, where Plaintiff worked for Defendant. This action is within the
          jurisdiction of, and venue is proper in, the United States District Court for the Western
          District of Pennsylvania.

                                                  Parties

4.        Plaintiff Shawn Tomko resides in North Versailles, PA 15137. Plaintiff was employed
          by Defendant Itron, Inc., with the title of Implementation Manager for most of that time,
          from in or about July 2017 until on or about July 10, 2020.


                                                                                               Page 1 of 10
      Case 2:20-cv-00375-SMJ        ECF No. 1      filed 08/06/20    PageID.2 Page 2 of 10




5.      Plaintiff reported to Defendant’s Pittsburgh, PA, office.

6.      Plaintiff regularly performed work within the state of Pennsylvania.

7.      Defendant Itron, Inc., is an American technology company that offers products and
        services related to the delivery of infrastructure services, such as energy and water.
        Among other things, Itron offers products and services related to energy and water
        resource management. Defendant maintains its headquarters at 2111 N. Molter Road,
        Liberty Lake, WA 99019, and maintains a continuous business presence in western
        Pennsylvania and other locations in Pennsylvania as well as in most or all of the other 49
        states.

8.      Itron offers products and services related to the delivery of infrastructure services in more
        than 100 countries worldwide.

9.      At all relevant times Defendant has been an enterprise engaged in interstate commerce
        with annual revenues in excess of $500,000 and has been subject to the provisions of
        Section 3(s)(1) of the FLSA, 28 U.S.C. § 213(s)(1).

10.     Defendant has regularly employed individuals such as Plaintiff in the state of
        Pennsylvania in the performance of work on behalf of Defendant and is subject to the
        provisions of the PMWA.

                                        Statement of Claims
11.     Defendant employed Plaintiff from in or about July 2017 until on or about July 10, 2020.

12.     Defendant hired Plaintiff for the position of Implementation Manager reporting to
        Defendant’s Pittsburgh, PA, office.

13.     Plaintiff was paid an annual salary of about $61,000.

14.     Plaintiff worked more than 40 hours in most workweeks during his employment.




                                                                                       Page 2 of 10
      Case 2:20-cv-00375-SMJ            ECF No. 1   filed 08/06/20   PageID.3 Page 3 of 10




15.     Plaintiff regularly worked more than 50 hours in workweeks during his employment.

16.     Plaintiff was not paid overtime.

17.     Rather, Defendant classified Plaintiff as exempt from overtime under the FLSA and the
        PMWA.

18.     Defendant classified Plaintiff as exempt as a matter of common policy based upon
        Plaintiff’s title and salary.

19.     Per Itron’s written job description for Plaintiff’s position, an Itron Implementation
        Manager is part of the team responsible for “coordinating the successful delivery of
        equipment and installation of Itron products.”

20.     Key duties and responsibilities of Implementation Managers include identifying
        installation risks, implementing risk mitigation strategies, ensuring that customer
        installation/deployment activity is scheduled and completed to the customer’s
        satisfaction, coordinating post-startup activities and coordinating with vendors for
        delivery of equipment and services.

21.     Neither Plaintiff’s primary duty, nor the primary duty of the other Implementation
        Managers (see below), was the performance of office or non-manual work directly
        related to the management or general business operations of the employer or the
        employer’s customers. Rather, Plaintiff’s primary duty, and the primary duty of the other
        Implementation Managers (see below), was the delivery and installation of Itron
        products.

22.     Neither Plaintiff’s primary duty, nor the primary duty of the other Implementation
        Managers (see below), required advanced knowledge in a field of science or learning
        customarily acquired by a prolonged course of specialized intellectual instruction.

23.     Neither Plaintiff, nor the other Implementation Managers (see below), managed or



                                                                                     Page 3 of 10
      Case 2:20-cv-00375-SMJ        ECF No. 1      filed 08/06/20    PageID.4 Page 4 of 10




        supervised two or more employees of Defendant.

24.     Plaintiff was required to work more than eight hours per day, five days per week.

25.     Plaintiff was regularly required to perform, and in fact performed, work in the evenings
        and on weekends.

26.     On average, Plaintiff worked between 50 and 60 hours per week.

27.     There have also been times when Plaintiff had to work in excess of 60 hours in
        workweeks in order to complete his assigned work.

28.     Defendant has not paid overtime compensation—at 1.5x his regular rate or any other
        premium rate—to Plaintiff for any of the worktime in excess of 40 hours in any
        workweek.

29.     Itron had direct knowledge of Plaintiff working more than 40 hours in workweeks.

30.     Plaintiff was told directly by management, verbally and in writing, that he was expected
        to work more than 40 hours per week.

31.     Defendant has not paid Plaintiff overtime wages for hours worked in excess of forty
        hours in any workweek because Defendant has classified Plaintiff as “exempt” from the
        overtime requirements of the FLSA and PMWA.

32.     Itron’s classification of Plaintiff as “exempt” is the product of a common policy based
        upon the title of “Implementation Manager” and payment of a salary, rather than an
        evaluation of Plaintiff’s, or the other Implementation Managers’, actual job duties.

33.     Contrary to this classification, Plaintiff is not exempt from the overtime protections of the
        FLSA or the PMWA.

34.     Defendant has known the misclassification of Plaintiff violates the FLSA.

35.     In the alternative, Defendant has acted in reckless disregard of and indifference toward

                                                                                       Page 4 of 10
      Case 2:20-cv-00375-SMJ       ECF No. 1      filed 08/06/20    PageID.5 Page 5 of 10




        the FLSA by failing to make a good-faith effort to evaluate Plaintiff’s job duties vis-à-vis
        the FLSA’s exemptions.

36.     Defendant also fails to maintain accurate records of the time worked by Plaintiff, as
        required by 29 C.F.R. § 516.2.

37.     Defendant’s policy of misclassifying Plaintiff, not maintaining accurate time records and
        failing to pay overtime wages due in overtime workweeks was in violation of the FLSA
        and the PMWA.

38.     Defendant has knowingly and intentionally violated the FLSA’s explicit requirement at
        29 U.S.C. §211(c) that it maintain accurate records of time worked, and at 29 U.S.C.
        §207(a) that it pay a premium rate for overtime worked.

                               Collective/Class Action Averments

39.     Plaintiff incorporates by reference paragraphs 1 through 38, above.

40.     In the past three years Defendant has employed more than 200 employees with a title of
        Implementation Manager, or who have other titles but perform the same or similar
        principal duties as Implementation Managers. (The principal duties of Implementation
        Managers are described in paragraphs 20 and 21, above.)

41.     These 200+ Implementation Managers, like Plaintiff, are paid a salary.

42.     These 200+ Implementation Managers, like Plaintiff, have been classified as exempt.

43.     These 200+ Implementation Managers, like Plaintiff, have worked more than 40 hours in
        one or more workweeks since August 2017.

44.     Itron management has had direct knowledge of these 200+ Implementation Managers,
        like Plaintiff, working more than 40 hours in workweeks since August 2017.

45.     These 200+ Implementation Managers, like Plaintiff, have not been paid overtime.


                                                                                      Page 5 of 10
      Case 2:20-cv-00375-SMJ        ECF No. 1       filed 08/06/20    PageID.6 Page 6 of 10




46.     These 200+ Implementation Managers, like Plaintiff, have not been paid overtime
        because of the common policy by Defendant of classifying the Implementation Managers
        as exempt.

47.     For purposes of this action, and within the meaning of the FLSA and the PMWA, these
        200+ Implementation Managers are similarly situated to Plaintiff and to one another.

48.     These 200+ similarly situated Implementation Managers, like Plaintiff, have the primary
        duty of production, not general business operations.

49.     These 200+ similarly situated Implementation Managers, like Plaintiff, are not required
        to have advanced knowledge in a field of science or learning customarily acquired by a
        prolonged course of specialized intellectual instruction.

50.     These 200+ similarly situated Implementation Managers, like Plaintiff, do not manage or
        supervise two or more of Defendant’s employees.

51.     Itron’s classification of these 200+ similarly situated Implementation Managers, like its
        classification of Plaintiff, as “exempt” is the product of a common policy based upon the
        title of “Implementation Manager” and payment of a salary, rather than an evaluation of
        the Implementation Managers’ actual job duties.

52.     These similarly situated Implementation Managers are, and have been, like Plaintiff, non-
        exempt for at least the past three years prior to the filing of this Complaint.

53.     Defendant has known its common policy of classifying the Implementation Managers as
        exempt is improper and has known its misclassification violates the FLSA and PMWA.

54.     In the alternative, Defendant has acted in reckless disregard of and indifference toward
        the FLSA and PMWA by failing to make a good-faith effort to evaluate whether these
        similarly situated Implementation Managers’ job duties satisfy the FLSA’s and PMWA’s
        exemptions.



                                                                                          Page 6 of 10
      Case 2:20-cv-00375-SMJ       ECF No. 1         filed 08/06/20   PageID.7 Page 7 of 10




55.     Defendant also fails to maintain accurate records of the time worked by the similarly
        situated Implementation Managers. 29 C.F.R. § 516.2.

                           COUNT I: VIOLATION OF THE FLSA
                              Individual and Collective Action

56.     Plaintiff incorporates by reference paragraphs 1 through 55 of this complaint as though
        the same were more fully set forth herein.

57.     Plaintiff and all other similarly situated Implementation Managers are employees of
        Defendant within the meaning of the FLSA.

58.     Defendant is an employer within the meaning of the FLSA.

59.     As a matter of common policy Plaintiff and all other similarly situated Implementation
        Managers have been classified as exempt from the overtime provisions of the FLSA.

60.     This common policy of classifying Plaintiff and all other similarly situated
        Implementation Managers as exempt is incorrect: neither Plaintiff nor the similarly
        situated Implementation Managers satisfy any of the exemptions in the FLSA.

61.     This common policy of misclassifying Plaintiff and all other similarly situated
        Implementation Managers as exempt has been in effect since at least August 2017.

62.     Plaintiff and all other similarly situated Implementation Managers should have been
        classified as non-exempt from no later than August 2017 through the present.

63.     Plaintiff and all other similarly situated Implementation Managers have regularly worked
        more than forty hours in workweeks since August 2017.

64.     Defendant has not paid any overtime compensation to Plaintiff and all other similarly
        situated Implementation Managers when they have worked more than forty hours in
        workweeks since August 2017.

65.     The similarly situated employees for purposes of this action are the Implementation

                                                                                   Page 7 of 10
      Case 2:20-cv-00375-SMJ          ECF No. 1      filed 08/06/20   PageID.8 Page 8 of 10




        Managers performing the same or similar work as Plaintiff who have worked more than
        40 hours in one or more workweeks since three years prior to the filing of this Complaint
        and who have not been paid overtime because they, like Plaintiff, have been misclassified
        as exempt as a matter of common policy.

66.     Defendant’s failure to pay overtime to Plaintiff and all other similarly situated
        Implementation Managers has violated the FLSA.

67.     For at least the past three years, Defendant’s violations of the FLSA have been knowing,
        willful, and in reckless disregard of the FLSA’s overtime requirements.

68.     Plaintiff and all other similarly situated Implementation Managers are entitled to recover
        from Defendant the overtime pay improperly withheld by Defendant, plus interest,
        attorneys’ fees, and costs.

69.     Defendant has knowingly and intentionally violated the FLSA’s requirement at 29 U.S.C.
        §211(c) that it maintain accurate records of time worked, and at 29 U.S.C. §207(a) that it
        pay a premium rate for overtime worked.

70.     Plaintiff and all other similarly situated Implementation Managers are also entitled to
        recover liquidated damages under the FLSA.

                          COUNT II: VIOLATION OF THE PMWA
                               Individual and Class Action

71.     Plaintiff incorporates by reference paragraphs 1 through 70 of this complaint as though
        the same were more fully set forth herein.

72.     There are 20+ similarly situated Implementation Managers who, like Plaintiff, have
        reported to offices in Pennsylvania and/or who have performed the bulk of their work in
        Pennsylvania since August 2017.

73.     Plaintiff and all other similarly situated Implementation Managers who have reported to
        offices in Pennsylvania and/or who have performed the bulk of their work in

                                                                                    Page 8 of 10
      Case 2:20-cv-00375-SMJ        ECF No. 1      filed 08/06/20    PageID.9 Page 9 of 10




        Pennsylvania since August 2017 are employees of Defendant within the meaning of the
        PMWA.

74.     Defendant is an employer within the meaning of the PMWA.

75.     As a matter of common policy Plaintiff and all other similarly situated Implementation
        Managers in Pennsylvania have been improperly classified as exempt from the overtime
        provisions of the PMWA since at least August 2017.

76.     Plaintiff and all other similarly situated Implementation Managers in Pennsylvania have
        been misclassified as exempt since at least August 2017 through the present.

77.     Plaintiff and all other similarly situated Implementation Managers in Pennsylvania have
        regularly worked more than forty hours in workweeks since August 2017.

78.     Defendant has not paid overtime compensation to Plaintiff and all other similarly situated
        Implementation Managers in Pennsylvania when they have worked more than forty hours
        in workweeks since August 2017.

79.     Defendant’s failure to pay overtime to Plaintiff and all other similarly situated
        Implementation Managers in Pennsylvania has violated the PMWA.

80.     For at least the past three years, Defendant’s violations of the PMWA have been
        knowing, willful, and in reckless disregard of the PMWA overtime requirements.

81.     Plaintiff and all other similarly situated Implementation Managers in Pennsylvania are
        entitled to recover from Defendant the overtime pay improperly withheld by Defendant,
        plus statutory enhancements, interest, attorneys’ fees, and costs.

                                        PRAYER FOR RELIEF

82.     WHEREFORE, Plaintiff and all other similarly situated Implementation Managers
        subject to the common policy of misclassifying them as exempt and denying them
        overtime due to them as a result of working more than 40 hours in workweeks since

                                                                                       Page 9 of 10
  Case 2:20-cv-00375-SMJ        ECF No. 1     filed 08/06/20    PageID.10 Page 10 of 10




      August 2017 respectfully request that this Court:

          A. order Defendant to pay compensatory damages equal to the unpaid overtime
             compensation owed to Plaintiff and all other similarly situated Implementation
             Managers;

          B. order Defendant to pay liquidated damages (under the FLSA) to Plaintiff and all
             other similarly situated Implementation Managers;

          C. order Defendant to pay pre- and post-judgment interest as well as the litigation
             costs and reasonable attorneys' fees incurred by Plaintiff and all other similarly
             situated Implementation Managers; and,

          D. grant such further relief as the Court deems necessary and proper.

                                           Respectfully submitted,

                                             s/Joseph H. Chivers
                                           Joseph H. Chivers, Esq.
                                           PA ID No. 39184
                                           The Employment Rights Group, LLC
                                           100 First Avenue, Suite 650
                                           Pittsburgh, PA 15222-1514
                                           jchivers@employmentrightsgroup.com
                                           Tel: (412) 227-0763/Fax: (412) 774-1994

                                           Counsel for Plaintiff
                                           and all others similarly situated
Dated: August 6, 2020




                                                                                  Page 10 of 10
